                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW MEXICO

DANIEL & MAX, LLC,

          Plaintiff,

v.                                                                                 Civ. No. 19-173 GJF/GBW

BAB HOLDING COMPANY, LLC,

          Defendant,

                               MEMORANDUM OPINION AND ORDER

          THIS MATTER is before the Court on Plaintiff’s Motion for Summary Judgment [ECF

11] (“Motion”), filed May 23, 2019. The Motion is fully briefed. See ECFs 15-17. After careful

consideration of the pertinent law and the briefing, the Court will GRANT the Motion and enter

judgment in favor of Plaintiff for the entire amount ($164,475.00) due under the Settlement

Agreement. 1

     I.   BACKGROUND

          For the purposes of the instant Motion, the following facts are not disputed. See ECFs 1

(Complaint), 6 (Answer); Mot. 1-3; Resp. 1-2.

          The Lease Agreement

          In April 2017, the parties entered into a Lease Agreement for the lease of commercial

property owned by Defendant. Mot. ¶ 1; Resp. ¶ 1. The Lease Agreement expressly granted

Plaintiff a “Tenant Allowance” (“Allowance”) in the amount of $168,300.00. Mot. ¶ 2; Resp. ¶ 2.

The Lease Agreement required Defendant to deliver the Allowance to Plaintiff to assist in payment



1
 The Settlement Agreement contemplates the award of reasonable attorney’s fees and costs to the prevailing party in
any litigation arising from the Agreement. Compl., ECF 1, Ex. A ¶ 16. The Court will require Plaintiff to file a
separate motion pursuant to Federal Rule of Civil Procedure 54(d)(2) in which it sets forth and justifies its request for
attorney’s fees and costs. The Court encourages the parties, if possible, to reach a stipulation on the fees and costs
question.
for certain improvements that Plaintiff made to the property. Id. Defendant, however, “failed and

refused to deliver” the Allowance to Plaintiff. Mot. ¶ 3; Resp. ¶ 3.

       The Settlement Agreement

       To resolve the dispute over Defendant’s failure to pay the Allowance, the parties entered

into a Settlement Agreement (“Agreement”) on February 6, 2019. Compl. Ex. A. Under the terms

of the Agreement, Defendant agreed to pay Plaintiff $164,475.00. Id. at ¶ 2. This sum was to be

paid in two equal installments of $82,237.50, with the first to be made on March 1, 2019, and the

second on or before April 1, 2019. Id. at ¶ 3. Defendant, however, failed to make either payment.

See Mot. ¶ 7-8; Resp. ¶ 7-8. Under the terms of the Agreement, the “failure to timely deliver the

payments due in [the Agreement] shall constitute a default under this Agreement and will entitle

[Plaintiff] to exercise the remedies set forth in [the Agreement].” Compl. Ex. A ¶ 4.

       The Agreement provides the following regarding default:

       [Plaintiff] shall be entitled to apply to the Court for the immediate entry of a Final
       Judgment for the Settlement Sum, less any payments made under this Agreement.
       In the event of entry of any Final Judgment under this Agreement, the [Defendant]
       shall not seek to interfere in any manner with the entry of the Final Judgment, and
       will not seek rehearing on, move to vacate, move to set aside, appeal, or otherwise
       challenge, contest, or dispute the enforceability and validity of the Final Judgment
       if obtained in accordance with this Agreement. Accordingly, [Defendant] waives
       any and all defenses to such action, including jurisdiction, service of process, and
       venue.

Id. ¶ 5. Also, the Agreement expressly contemplates that costs and reasonable attorney’s fees

would be awarded to the prevailing party in any action or proceeding arising out of the Agreement.

Id. ¶ 16. Finally, the parties agreed that the “Agreement shall be governed by and interpreted in

accordance with the laws of the State of Florida without reference to the conflict of laws principles

thereof.” Id. ¶ 14.




                                                 2
 II.    SUMMARY OF ARGUMENTS

        Plaintiff argues that, under the terms of the Agreement, Defendant’s failure to make the

two installment payments, an undisputed fact, entitles it to judgment as a matter of law. Mot. 4-5.

Plaintiff also contends that the Agreement entitles it to be reimbursed for its costs and reasonable

attorney’s fees. Id. Defendant, on the other hand, merely requests that if the Court deems the

record evidence insufficient to grant summary judgment, the Court allow the case to proceed

through discovery before granting dispositive relief. Resp. 2. Defendant further requests that in

the event judgment is granted in favor of Plaintiff, any award of attorney’s fees be “reasonable.”

Id.

III.    SUMMARY JUDGMENT STANDARD

        Summary judgment shall be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P.

56(a). The entry of summary judgment is mandated “after adequate time for discovery and upon

motion, against a party who fails to make a showing sufficient to establish the existence of an

element essential to that party’s case, and on which that party will bear the burden of proof at trial.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

        The party who will bear the burden of proof at trial on a dispositive issue must designate

specific facts showing that there is a genuine issue for trial. Id. at 324. In order for an issue to be

genuine, the evidence of it must be such that a reasonable jury could return a verdict for the

nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). If there is not

sufficient evidence favoring the nonmoving party, there is no issue for trial.             Id. at 249.

Furthermore, “[w]here the record taken as a whole could not lead a rational trier of fact to find for

the non-moving party, there is no genuine issue for trial.” Matsushita Elec. Indus. Co., Ltd. v.



                                                   3
Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citing First Nat. Bank of Ariz. v. Cities Serv. Co.,

391 U.S. 253, 289 (1986)) (internal quotation marks omitted).

        At the summary judgment stage, “a plaintiff’s version of the facts must find support in the

record.” Thomson v. Salt Lake Cnty., 584 F.3d 1304, 1312 (10th Cir. 2009). As with any fact

asserted by a party in a summary judgment motion, the non-movant must point the Court to such

support by “citing to particular parts of materials in the record[.]” FED. R. CIV. P. 56(c)(1)(A).

All material facts set forth in the motion and response that are not specifically controverted are

deemed undisputed. D.N.M.LR-Civ. 56.1(b).

        Because the Court decides motions for summary judgment by viewing the facts in the light

most favorable to the non-moving party, the Court obeys three general principles. First, the Court’s

role is not to weigh the evidence, but only to assess the threshold issue of whether a genuine issue

exists as to material facts such that a trial is required. See Liberty Lobby, 477 U.S. at 249. “An

issue is ‘genuine’ if there is sufficient evidence on each side so that a rational trier of fact could

resolve the issue either way. An issue of fact is ‘material’ if under the substantive law it is essential

to the proper disposition of the claim.” Thom v. Bristol Myers Squibb Co., 353 F.3d 848, 851 (10th

Cir. 2003) (internal citation omitted). Second, the Court must resolve all reasonable inferences

and doubts in favor of the non-moving party and construe all evidence in the light most favorable

to the non-moving party. See Hunt v. Cromartie, 526 U.S. 541, 550-55 (1999). Third, the Court

cannot decide any issues of credibility. See Liberty Lobby, 477 U.S. at 255. “[T]o survive the . .

. motion, [the non-movant] need only present evidence from which a jury might return a verdict in

his favor.” Id. at 257. Nonetheless, “[w]hen opposing parties tell two different stories, one of

which is blatantly contradicted by the record, so that no reasonable jury could believe it, a court




                                                   4
should not adopt that version of the facts[.]” York v. City of Las Cruces, 523 F.3d 1205, 1210

(10th Cir. 2008) (quoting Scott v. Harris, 550 U.S. 372, 380 (2007)).

IV.    ANALYSIS

       Often in American life, we are warned that things are not always as they appear.

Conversely, there are those other times when things are exactly as they appear. This is such a case.

The undisputed facts demonstrate that Defendant inexcusably breached the Lease Agreement, then

inexcusably breached the Settlement Agreement, and that Plaintiff is entitled to its contractual

remedies therefor.

       As a preliminary matter, Florida law governs the Agreement and Defendant does not

contest its application. See Compl. Ex. A ¶ 14, see generally, Resp. Florida courts will enforce

an unambiguous contract in accordance with its plain language. See Hahamovitch v. Hahamovitch,

174 So. 3d 983 (Fla. 2015); see also Washington Nat. Ins. Corp. v. Ruderman, 117 So. 3d 943

(Fla. 2013). In such a case, “the parties’ intent must be gleaned from the four corners of the

document[]” because “the language itself is the best evidence of the parties’ intent, and its plain

meaning controls.” Crawford v. Barker, 64 So. 3d 1246, 1255 (Fla. 2011) (internal citations and

quotations omitted).

       As stated above, the plain language of the Settlement Agreement required that Defendant

pay Plaintiff $164,475.00, to be accomplished in two installment payments of $82,237.50. This

material fact is undisputed. Defendant also admits that it failed to make either payment. Resp. ¶

5-8. According to more of the Agreement’s plain language, “failure to timely deliver the payments

due” under the Agreement entitles Plaintiff to “exercise the remedies set forth” in the Agreement.

Compl. Ex. A ¶ 4. Defendant concedes that the Agreement contains this clause. Defendant also

agrees that, in the event it failed to timely deliver the payments, the Agreement provides that



                                                 5
Plaintiff “shall be entitled to apply to the Court for the immediate entry of a Final Judgment [of

the entire settlement amount].” Id. ¶ 5; see also Resp. ¶ 10. Further, the Agreement entitles the

prevailing party to “recover its costs and reasonable attorneys’ fees” for any expenses associated

with enforcing the Agreement. Id. ¶ 16; see also Resp. ¶ 10. Importantly, Defendant does not

challenge the validity of, or any language in, the Agreement.

       In sum, the undisputed material facts demonstrate that Defendant inexcusably breached the

Agreement and that Plaintiff, as the non-breaching party, is entitled to judicial relief under its

terms. Furthermore, these terms allow the non-breaching party to seek an entry of judgment for

the total amount owed under the Agreement (less any payments made, of which the parties agree

there were none). Therefore, as a matter of law, Plaintiff is entitled to judgment for the entire

amount of the Agreement, as well as reasonable attorney’s fees and costs related to this litigation.

 V.    CONCLUSION

       For the foregoing reasons, IT IS ORDERED that Plaintiff’s “Motion for Summary

Judgment” [ECF 11], is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff shall, within thirty days of the filing of this

Memorandum Opinion and Order, file a motion with supporting documentation requesting

reasonable attorney’s fees and costs.

       SO ORDERED.



                                              _________________________________________
                                              THE HONORABLE GREGORY J. FOURATT
                                              UNITED STATES MAGISTRATE JUDGE
                                              Presiding by Consent




                                                 6
